UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended August 31, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:000-52494 Force Energy Corp. (Exact name of registrant as specified in its charter) Nevada 98-0462664 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1400 16th Street, Suite 400, Denver, CO 80202 (Address of principal executive offices) 720-470-1414 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes[X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 51,237,267 common shares as of September 7, 2010. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 7 Item 4T: Controls and Procedures 7 PART II – OTHER INFORMATION Item 1: Legal Proceedings 9 Item 1A: Risk Factors 9 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3: Defaults Upon Senior Securities 9 Item 4: Removed and Reserved 9 Item 5: Other Information 9 Item 6: Exhibits 9 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Interim Consolidated Balance Sheet as of August 31, 2010 (unaudited) and November 30, 2009 (audited); F-2 Interim Consolidated Statements of Operations and Comprehensive Loss for the nine and three months ended August 31, 2010 and 2009 and period from November 1, 2006 (Inception) to August 31, 2010 (unaudited); F-3 Interim Consolidated Statements of Cash Flows for the nine months ended August 31, 2010 and 2009 and period from November 1, 2006 (Inception) to August 31, 2010 (unaudited); F-4 Interim Consolidated Statements of Stockholders’ Equity for period from November 1, 2006 (Inception) to August 31, 2010 (unaudited); F-5 Notes to Interim Consolidated Financial Statements; These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended August 31, 2010 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents FORCE ENERGY CORP. (A Development Stage Company) INTERIM CONSOLIDATED BALANCE SHEETS August 31, 2010 and November 30, 2009 (Stated in US Dollars) (Unaudited) August 31 November 30 ASSETS Current Cash $ $ Prepaid expenses – Note 7 Property and equipment – Note 4 - Oil and gas properties,full cost method of accounting Unproved Properties – Note 5 $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Due to related parties - Note 7 Asset retirement obligation – Note 8 STOCKHOLDERS’ EQUITY Preferred stock, $0.001 par value 10,000,000 shares authorized, none outstanding Common stock, $0.001 par value – Note 9 270,000,000 shares authorized 51,237,267 shares issued (November 30, 2009, - 47,344,000 shares issued) Additional paid in capital Deferred stock compensation ) - Deficit accumulated during the development stage ) $ $ Nature of Operations and Ability to Continue as a Going Concern – Note 2 F-1 Table of Contents FORCE ENERGY CORP. (A Development Stage Company) INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS for the three and nine month periods ended August 31, 2010 and August 31, 2009, and for the period from November 1, 2006 (Date of Inception) to August 31, 2010 (Stated in US Dollars) (Unaudited) Nine months ended August 31, Three months ended August 31, November 1, 2006 (Date of Inception) to August 31, (cumulative) Expenses Accounting and audit fees $ Accretion expense Bank charges Consulting fees - Depreciation Investor relations - - - Legal fees Management fees – Note 6 Mineral property option costs - - Office expenses Oil and Gas exploration costs - - - Tax, penalties and Interest - ) - ) - Rent – Note 6 Transfer and filing fees Travel - - Write-off of oil and gas costs - Loss before other items ) Other items: Debt forgiveness - - Foreign exchange gain (loss) Interest income - - ) ) Net loss and comprehensive loss for the period $ ) $ ) $ ) $ ) $ Basic loss per share $ ) $ ) $ ) $ ) Weighted average number of sharesoutstanding F-2 Table of Contents FORCE ENERGY CORP. (A Development Stage Company) INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS for the nine month periods ended August 31, 2010 and August 31, 2009, and for the period from November 1, 2006 (Date of Inception) to August 31, 2010 (Stated in US Dollars) (Unaudited) Nine Months Ended August 31, Period from November 1, 2006 (Date of Inception) to August 31, (cumulative) Cash Flows provided by (used in) Operating Activities Net loss for the period $ ) $ ) $ Adjustments to reconcile net loss to net cashused in operating activities: Consulting fees paid in stock - - Share based compensation - Debt forgiveness ) - Accretion expense Depreciation Write-off of oil and gas costs Changes in non-cash working capital items related to operations: Deposits - - Prepaid expenses Accounts payable and accrued liabilities ) Net cash used in operating activities ) ) Cash Flows used in Investing Activities Advance of loan receivable - - - Acquisition of property and equipment - - Acquisition and development costs of oil and gas properties ) ) Net cash used in investing activities ) ) Cash Flows provided by Financing Activities Capital stock issued - Due to related parties - Cash acquired on reverse acquisition - - Net cash provided by financing activities - Effect of foreign currency translation - Increase (decrease) in cash during the period ) ) Cash, beginning of the period - Cash, end of the period $ $ $ Supplemental Cash Flow Information – Note 10 F-3 Table of Contents FORCE ENERGY CORP. (A Development Stage Company) INTERIM CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY for the period from November 1, 2006 (Date of Inception) to August 31, 2010 (Stated in US Dollars) (Unaudited) Common Shares Additional Paid-in Deferred Stock Deficit Accumulated During the Development Number Par Value Capital Compensation Stage Total Capital stock issued for cash – at $0.005 $ $ $
